DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating element for heating the wedge-shaped blade” in claim 15, invoking 112f, interpreted to be (according to Para 0049): an electrically resistive circuit/pattern or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouyau (US 20170138261 A1) in view of Wigen (US 20150093244 A1).
Regarding claim 9
	Pouyau discloses an ice accumulation and shedding mitigation device (guiding element 20 in Figs 3-5, Para 0030, limitation “ice accumulation and shedding mitigation” is interpreted as functional language, the device 20 is capable of accumulating ice under cold weather and shedding ice through the sharp edges of the device) for a sensor installed in a stream of air entering an aircraft engine (“for a sensor installed in a stream of air entering an aircraft engine” in the preamble is interpreted as intended use – the device 20 is positioned in a stream of air 18 entering the aircraft engine in Fig 4, thus capable of being used for a sensor installed in a stream of air entering an aircraft engine, 
note that the body of the claim does not recite any limitation regarding the sensor. The body of the claim only focuses on the ice accumulation and shedding mitigation device that can be used with a sensor, but can also be used on other products), the device comprising: 
a first wedge-shaped blade (arm 22) attached to a casing (18D Fig 5), the first wedge-shaped blade having two faces (two side faces annotated in Fig 3) meeting at a first leading edge (annotated in Fig 3) oriented to face the stream of air (air in duct 18 in Fig 4); and 
a second wedge-shaped blade (second blade being 20BA to 20BF in Fig 3) having a second leading edge (second leading edge 20BA) oriented to face the stream of air (18), the second leading edge extending transversely to the first leading edge (second leading edge 20BA is perpendicular or transverse to the first leading edge, annotated in Fig 3).

    PNG
    media_image1.png
    576
    851
    media_image1.png
    Greyscale

Pouyau is silent on a base attachable to the casing conveying the stream of air.
However, Wigen teaches a method to attached an airfoil shaped blade (100 Figs 1-2) to a casing (10) using a base (104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a base, taught by Wigen, to the first wedge-shaped blade in Pouyau, in order to attach the device to the casing via the base, because all the claimed elements were known in the prior art (a wedge-shaped blade having an airfoil shape, a base, and a casing conveying a stream of air) and one skilled in the art could have combined the elements as claimed by known methods (attaching the wedge-shaped blade/airfoil shape to the casing via the base) with no change in their respective functions (securely mounting the wedge-shaped blade to the casing), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 10
	Pouyau in view of Wigen discloses the device of claim 9.
Pouyau further discloses wherein the two faces meet at the leading edge at an acute angle (two faces forming an acute angle in Figs 3-4). 
Regarding claim 11
	Pouyau in view of Wigen discloses the device of claim 9.
Pouyau further discloses wherein the first wedge-shaped blade is an arm attached to a casing (first wedge-shaped blade being arm 22 attached to casing 18D in Fig 5).
Pouyau is silent on wherein the first wedge-shaped blade is part of a housing of the sensor.
	However, Wigen teaches a wedge-shaped blade having an airfoil shape (blade 100 in Fig 2) and also being an arm attached to a casing (10), the wedge-shaped blade is part of a housing of a sensor (temperature probe/sensor 128 housed within the blade 100, Para 0030 top, Fig 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to embed within the first wedge-shaped blade being the arm 22 in Pouyau a sensor, suggested and taught by Wigen, such that the first wedge-shaped blade is part of a housing for the sensor, because this would efficiently utilize the interior space within the arm to also functions as a temperature sensor, thus capable of providing useful temperature information for engine operation.
Regarding claim 12
	Pouyau in view of Wigen discloses the device of claim 9.
Pouyau further discloses wherein the first wedge-shaped blade is an arm attached to a casing (first wedge-shaped blade being arm 22 attached to casing 18D in Fig 5).
Pouyau is silent on wherein, the first wedge-shaped blade includes a concave surface for engagement with a housing of the sensor.
	However, Wigen teaches a wedge-shaped blade having an airfoil shape (blade 100 in Fig 2) and also being an arm attached to a casing (10), wherein, the first wedge-shaped blade includes a concave surface (concave surface annotated in Fig 4) for engagement with a housing (132) of the sensor (temperature probe/sensor 128, Para 0030 top).

    PNG
    media_image2.png
    507
    1050
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to embed within the first wedge-shaped blade being the arm 22 in Pouyau a sensor, suggested and taught by Wigen, and configure the interior of the first wedge-shaped blade to have a concave surface for engagement with a housing of the sensor, because this would efficiently utilize the interior space within the arm to also functions as a temperature sensor, thus capable of providing useful temperature information for engine operation.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouyau in view of Wigen, as applied to claim 9 above, and further in view of Cheung (US 9970824 B2).
Regarding claim 15
	Pouyau in view of Wigen discloses the device of claim 9.
Pouyau further discloses the first wedge-shaped blade is an airfoil-shaped blade (airfoil profile, Para 0033, Figs 3-4).
Pouyau in view of Wigen is silent on a heating element for heating the wedge-shaped blade.  
However, Cheung teaches an airfoil shaped blade (22 Fig 4) including a heating element (112f invoked, heating elements 34 comprise an electrically resistive circuit/pattern conformably printed onto probe body 32, Col 7 ll. 38-41) for heating the airfoil-shaped blade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a heating element in Cheung to the first wedge-shaped blade being an airfoil in Pouyau, in order to prevent formation of ice on the airfoil (Abstract).

Allowable Subject Matter
Claim(s) 1-3, 7-8, and 16-18 is/are allowed.
i.	In claims 1 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a sensor probe comprising, among other features,
a sensor disposed inside a probe housing, the probe housing having a convex front surface for facing toward the stream of air; and 
a wedge-shaped blade separate from the probe housing and installed in front of the probe housing, the wedge-shaped blade including a concave rear surface fitting against the convex front surface of the probe housing.
ii.	The claim limitation “fitting against” is interpreted to be in contact with, touching or abutting. 
Wigen teaches in Fig 4, a sensor probe housing 132 having a convex front surface to cooperate with a concave rear surface 114 of wedge-shaped blade (front end of airfoil at 108), but fails to teach the concave rear surface fitting against the convex front surface, because there is an air channel through 112 to 116 that separates the convex and concave surfaces. 
Parson (US 10545057 B2) teaches in Fig 3, a sensor probe housing 133 having a convex front surface facing against a concave rear surface 113 of wedge-shaped blade 110, but fails to teach the convex front surface fitting against the concave rear surface because there is a space, Fig 5, showing the air flow in between the housing 133 and wedge-shaped blade 110.
Goedel (US 7845222 B1, previously recited) teaches in Fig 4, a sensor probe housing (outer housing of 136) having a convex front surface (upstream round surface of sensor 136) coupled to a concave rear surface of wedge-shaped blade 140, but fails to teach the convex front surface fitting against the concave rear surface because there is an airflow 146 separating the two surfaces, prevent them from touching.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741